Citation Nr: 1760153	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-40 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In an October 2011 decision, the Board found that new and material evidence was presented during the appeal period for the September 2006 rating decision with respect to the issue of entitlement to service connection for PTSD.  Thus, it was considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. 3.156(b).  Therefore, the Board found that the September 2006 and May 2007 rating decisions were the actions on appeal, and as such, those same rating decisions have been identified here.

While the RO generally considered depressive symptoms when it denied the Veteran's claim in February 1989, the Veteran was diagnosed with a different mental disorder, adjustment disorder with depressed mood, at that time.  Thus, in consideration of Boggs v. Peake, where the U.S. Court of Appeals for the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury, and that the Veteran now has an Axis I diagnosis of major depression, the Board determined in October 2011 that it would consider the Veteran's service connection claim for a psychiatric disorder other than PTSD as an original claim rather than a request to reopen the previously denied claim.

In May 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing has been included with the record.  However, the Veteran's Law Judge who conducted the May 2011 hearing is no longer with the Board.  The Veteran was notified of such in a March 2013 letter.  The Veteran requested an additional hearing and a Board videoconference hearing was conducted in February 2017.  A transcript of this hearing has been associated with the record.

In November 2016, the Board remanded the issues on appeal in order to afford the Veteran an opportunity to testify before the undersigned Veteran's Law Judge.  As previously noted, the Veteran testified before the undersigned Veteran's Law Judge in February 2016, the Board finds the directives have been complied with.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2017, the Board remanded these matters for additional development, which have not been substantially completed.  Stegall, 11 Vet. App. 268 (1998).

In October 2017, the Veteran submitted service connection claims for tinnitus, hearing loss, bilateral clavus, tinea pedis, residuals of cold weather injury, and residuals of a lumbar strain/back condition.  The RO appears to be actively processing this appeal; thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded this matter for additional records and a VA examination to determine the current nature of his PTSD and acquired psychiatric disorders, to include consideration of his MST allegations.  The Board notes that all records collected have been sufficient for the Board's purposes.

However, the VA examination rationale was insufficient.  Specifically, the VA examiner was asked to explicitly address the reported MST allegations, and was reminded that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder was not persuasive evidence that such disability had not incurred in service.  Additionally, the VA examiner was instructed to specifically comment on the Veteran's AWOL periods and his allegations that such were attempts to avoid his MST abuser.  These issues were not addressed, and upon remand, the VA examiner must explicitly address the Veteran's MST allegations regardless of the absence of contemporaneous service treatment records, in addition to the Veteran's AWOL periods.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the same examiner who had conducted the July 2017 Mental Disorders (other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) and the September 2017 Addendum/Clarification DBQ for the purpose of an additional review of the Veteran's claims.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  If the examiner finds that an additional examination of the Veteran is necessary, then such examination should be scheduled and conducted, eliciting a history directly from the Veteran, and conducting a thorough examination.  

After reviewing the file, as well as any diagnostic studies deemed necessary, the examiner should explicitly comment on the Veteran's AWOL periods and his allegations that such attempts were to avoid his attacker.

The examiner is advised that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder is not persuasive evidence that such disability was not incurred in service.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




